Citation Nr: 1716806	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as degenerative disc disease of the lumbar spine, to include as secondary to a service-connected left foot disability and/or a lower extremity neurologic disorder.

2.  Entitlement to service connection for a bilateral lower extremity neurologic disorder, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service with the United States Marines from May 1946 until July 1946, and with the United States Army from September 1948 until April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In February 2016, the Board denied the above-captioned claims, in addition to a claim for service connection for asthma.  The Veteran appealed the Board's decision on the above-captioned claims to the United States Court of Appeals for Veterans Claims (Court). 

In September 2016, the Court vacated the February 2016 Board decision on the above-captioned claims and remanded the matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board recognizes that in April 2017, the Veteran filed a timely notice of disagreement (NOD) with a January 2017 rating decision.  However, as April 2017 correspondence indicates the RO responded to the NOD and is actively processing it, remand of these claims for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's February 2016 decision was vacated due to VA's failure to provide  a VA medical examination for the claims, or, in the alternative, provide an adequate explanation of why VA examinations were not needed, particularly given the absence of the Veteran's service personnel records.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991) (in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions.)  

The Veteran's attorney requests that a VA examination be afforded to the Veteran, and in March 2017 correspondence, further asserts that the Veteran's back disorder is secondary to his service-connected left foot disorder.  The Board will remand the claims for a VA examination addressing direct and secondary service connection.

While on remand, the RO should ensure that all documents have been associated with the Veteran's electronic claims file.  April 2017 correspondence from the Veteran's attorney, for example, contains a NOD pertaining to issues decided in a February 2017 rating decision, including entitlement to a total rating based on individual unemployability (TDIU), and service connection for a psychiatric disorder, diabetes, peripheral neuropathy of the left lower extremity, and a prostate disorder.  The February 2017 rating decision present in the file, however, contains a determination on only the matter of a TDIU.  The accompanying notification letter addresses the other claims and further cites VA examination reports that are not of record.  The RO must ensure that all documents associated with the Veteran are contained in his electronic claims files, and develop these claims if indicated. Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to address the etiology of his low back disorder and bilateral lower extremity neurologic disorder .  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  

Following an examination of the Veteran and review of the claims file, the examiner should provide the following opinions:

(A.)  whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's low back disorder or bilateral lower extremity neurologic disorder are related to service.  The examiner must address the Veteran's report that he injured his back during service on an open hatch of a tank, causing him to be restricted from deployment in Korea, and that has had continuous back pain ever since.

(B.)  whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's low back disorder or bilateral lower extremity neurologic disorder were (a) caused or (b) aggravated (permanently worsened beyond normal progression) by his service-connected left foot disability.  

The rationale for all opinions expressed must be provided.  
2.  The RO must ensure that all documents pertinent to the Veteran have been uploaded to his electronic claims file.  For example, based on the February 6, 2017 notification letter to the Veteran concerning the February 2017 rating decision, it does not appear that the complete rating decision and associated VA examination reports have been uploaded to his file.  Thereafter, as indicated, issue the Veteran a SOC in response to his attorney's April 2017 NOD with the February 2017 rating decision.

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his attorney should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

